NO. 07-11-00019-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   JANUARY 24, 2012


                         HAROLD DEAN WILSON, APPELLANT

                                             v.

                           THE STATE OF TEXAS, APPELLEE


              FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 22,015-B; HONORABLE JOHN B. BOARD, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

       Appellant Harold Dean Wilson filed notice of appeal from his convictions and

sentences for possession of child pornography.1        Through two issues, he contends

there was insufficient evidence to support the $120,000 fine listed in the bill of costs and

seeks reformation of the judgments. In response, the State filed a motion asking that

we sustain appellant’s points of error and reform the district clerk’s bill of costs. We

agree with both parties, will reform the judgments of the trial court and affirm them as

reformed.

       1
           See Tex. Penal Code Ann. § 43.26 (West 2010).
      Appellant was charged by indictment with twelve counts of possession of child

pornography.     He plead not guilty, but the jury found him guilty and assessed

punishment at ten years of imprisonment and a $10,000 fine for each count. Count XII

was ordered to be served consecutively, and the remaining counts, concurrently. See

Tex. Penal Code Ann. §§ 43.26; 3.03(a), (b)(3) (West 2010) (discussing cumulation of

sentences).

      The court signed a separate judgment for each count.         Consistent with the

rendition, the judgments provide the sentences for all but Count XII are to run

concurrently. The judgments also contain a section entitled “Court Costs,” stating, “SEE

BILL OF COSTS.” The Bill of Costs includes a fine of $120,000, cumulating the fines of

$10,000 per count. The Court of Criminal Appeals and Texas appellate courts have

found, however, that when sentences are ordered to run concurrently, the judgment

should not reflect a cumulated fine.        State v. Crook, 248 S.W.3d 172, 177

(Tex.Crim.App. 2008) (holding the concurrent sentences provision in the Penal Code

applies to the entire sentence, including fines); Luera v. State, No.14-10-00576-CR,

2011 Tex.App. LEXIS 3367, at *2 (Tex.App.—Houston [14th Dist.] May 5, 2011, no pet.)

(mem. op., not designated for publication) (where jury assessed $10,000 fine for each

count and sentences were ordered to run concurrently, judgment should reflect fine of

only $10,000).

      An appellate court has the power to correct and reform a trial court judgment to

make the record speak the truth when it has the necessary data and information to do

so. Nolan v. State, 39 S.W.3d 697, 698 (Tex.App. — Houston [1st Dist.] 2001, no pet.)


                                           2
(citing Asberry v. State, 813 S.W.2d 526, 529 (Tex.App.-Dallas 1991, pet. ref'd)); see

also Tex. R. App. P. 43.2(b).

      We have reviewed the record and, finding the necessary information to do so, we

reform the judgments of conviction to reflect a fine totaling $20,000, $10,000 for the

eleven concurrent sentences and $10,000 for the one sentence ordered to run

consecutively. As reformed, the judgments of the trial court are affirmed.




                                                       Per Curiam



Do not publish.




                                            3